UNITED STATES COURT OF APPEALS
Filed 8/9/96
                            FOR THE TENTH CIRCUIT



    UNITED STATES OF AMERICA,

               Plaintiff-Appellee,
                                                        No. 95-6332
    v.                                            (D.C. No. CR-91-176-A)
                                                        (W.D. Okla.)
    JAMES THEODORE WICKS, also
    known as James Theron Watts, also
    known as James Wicks, also known as
    James T. Wicks, also known as James
    Paul Egdahl, also known as Jimmy
    Ray Bertrano, also known as James
    Theron Wicks, also known as James
    Theodore Watts, also known as
    Theodore Theron Wicks, also known
    as Theodore T. Wicks,

               Defendant-Appellant.




                            ORDER AND JUDGMENT *



Before PORFILIO, BRIGHT, ** and KELLY, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
     Honorable Myron H. Bright, Senior Circuit Judge, United States Court of
Appeals for the Eighth Circuit, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      We affirm substantially for the reasons provided by the district court.

      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                         -2-